DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .]
Office Action is in response to the Preliminary Amendment filed 8/15/2019.
Claims 1-18 have been cancelled. Claims 19-36 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 32, Applicant claims “and the three bus bars include neutral-point bus bars supported by the bus bar holder,” however, the aforementioned three bus bar are phase bus bars, which means 
Examiner will interpret claim as “and the three bus bars are disposed with neutral-point bus bars supported by the bus bar holder.”
In claim 33, Applicant claims “a stator with a wound coil wire… and the bus bar unit according to claim 19 located on the upper side of the stator.” Based on the dependency to claim 19, it is uncertain whether Applicant is reciting a new stator element, and furthermore as such, it is uncertain which upper side of the stator Applicant refers to in the recitation.
Examiner will interpret claim as “the stator of claim 19 having a wound coil wire; …”.
Claims 34-36 are rejected for being dependent on claim 33.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukunaga et al. (US 2016/0329772).
In claim 19,  Fukunaga discloses (Fig. 2-7) a bus bar unit comprising: a bus bar holder (55); and three bus bars (51, 52, 53); the bus bar holder (55) being provided on an upper side of a stator (22) 
In claim 20, Fukunaga discloses wherein one of the three bus bars (51 or 53) crosses over the other two (51 and 52, or respectively 52 and 53) of the three bus bars (51, 52, 53).
In claim 32, Fukunaga discloses wherein the three bus bars (51, 52, 53) are phase bus bars ([0054-0056]); and the three bus bars (51, 52, 53) are disposed with neutral-point bus bars (541, 542, 543, 544, 545, 546) supported by the bus bar holder (55).
In claim 33, Fukunaga discloses a motor (1) comprising the stator (22) of claim 19 with a wound coil wire (43); a rotor (32) facing the stator (22) with a gap (radial gap between 22 and 32 as illustrated in Fig. 2) therebetween; a shaft (31) rotatably supporting the rotor (32) about the central axis (9); and the bus bar unit according to claim 19 located on the upper side of the stator (22).
In claim 34, Fukunaga discloses wherein the coil wire (43) defines a star-connected three-phase circuit (since all the phases are connected to a common neutral N, as illustrated in Fig. 4; [0048]).
In claim 35, Fukunaga discloses wherein the coil wire (43) defines a plurality of three-phase coil sets ([0048]).
.

    PNG
    media_image1.png
    525
    749
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 21-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 21: “a first holder through-hole penetrating a center portion of the bus bar holder in the vertical direction; and a portion of the bus bar body portion extends along a peripheral edge of the first holder through-hole.”
Claim 30: “wherein the bus bar includes a bus bar fixing portion including a hole or a notch passing through the bus bar body portion in the vertical direction; the bus bar holder includes a fixing pin protruding to upper side; and the bus bar is fixed to the bus bar holder in a state in which the fixing pin extends through the bus bar fixing portion.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Murakami et al. (US 2009/0058215) teaches a motor having a stator, the stator having a star connection, bus bars connecting coil wires of the stator together.
Shim et al. (US 2015/0076944) teaches bus bars held in a holder, the bus bars overlapping one another, the bus bar and holders being disposed above a stator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832